Title: From John Adams to James McHenry, 7 July 1799
From: Adams, John
To: McHenry, James



Sir
Quincy July 7. 1799

As It is an excellent Principle for every Man in public Life, to magnify his office and make it honourable I admire the Dexterity with which you dignify yours by representing an Army and means adequate to its Support as the first thing necessary to make the nation respected. Genius in a General is oftener, an Instrument of divine Vengeance, than a Guardian Angell.
Stoddert I warrant you, instead of representing the Navy as the fourth and last Article necessary for national Respectability, would have felt the Importance of his office enough to have stated a Navy as the first and most indispensable.
It would not be necessary for me to decide the Controversy between you: If it should be, I shall be at no Loss. My answer would be ready.
I have read the Plann for providing y of military Supplies, inclosed in your letter of the 29. of June.—I Suppose I may keep it in order to recur to it, upon Occasion. I wish to be informed whether this is proposed to be adopted by Congress into a Law? I presume the Presidents Authority alone is not Adequate to the Establishment of it.—I wish it to be considered by the Secretary of the Treasury and by yourself, as closely, as possible before it is recommended. The Discipline of the Army and the National Œconomy are deeply interested in it.—The Secretary of State has had Experience, which ought to be consulted Upon this Occasion.

J Adams